DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-18 are allowed.

Reason for Allowance

3.	The following is a statement of reasons for the indication of allowable subject matter:
4.	As to Claims 1 and 9, the prior arts of record alone or in combination fails to teach or suggest the claimed “acquiring via an optical image acquisition device a plurality of top view images of a diamond with different focus depths corrected with the refractive index of the diamond, wherein the focal depths are determined by the height of the diamond and the plurality of top view images are acquired in an environment having a predetermined constant light level, 
applying a penalty score to each detected defect as a function of the geometry, size and location of the defect within the body of the diamond; and assigning a clarity grade based upon a function of the penalty scores”, along with all other limitations of claims 1 and 9. 
5.	Verboven (US 2010/0086179 A1) teaches a process operable using a computerized system for grading the clarity of a diamond as a function of internal defects within the body of the diamond, the computerized system including an optical image acquisition device, a processor module and an output module operably interconnected together but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 






/JAMIL AHMED/Primary Examiner, Art Unit 2886